                       EXHIBIT A




Case: 17-31070   Doc# 92-1   Filed: 03/07/19   Entered: 03/07/19 15:00:22   Page 1 of
                                          6
                                                              UNITED STATES BANKRUPTCY COURT
                                                              NORTHERN DISTRICT OF CALIFORNIA

 Name of Debtor:          Timothy James Neher                                                              Case No. 17-31070 HLB

                                                             THIRD AMENDED CHAPTER 13 PLAN

YOU WILL BE NOTIFIED OF THE DATE, TIME, AND LOCATION OF A HEARING TO CONFIRM THIS PLAN AND OF THE
 DEADLINE TO OBJECT TO ITS CONFIRMATION. IN THE ABSENCE OF A TIMELY WRITTEN OBJECTION, THIS PLAN
                  MAY BE CONFIRMED. IT WILL BE EFFECTIVE UPON ITS CONFIRMATION.

                                                           Section 1. Plan Payments and Plan Duration

1.01        Plan payments. To complete this plan, Debtor shall:
            a. Pay to Trustee $ See addendum per month for             months from the following sources: (describe, such as wages,
               rental income, etc.): wages and business income
               Debtor shall after __ months, increase the monthly payment to $______ for __ months.

            b. In addition to the foregoing monthly payments, pay to Trustee $                from the following sources on the dates indicated:
                Date(s):
                Source(s):

               c. The monthly plan payments will continue for 60 months unless all allowed unsecured claims are fully paid within a
                  shorter period of time. This plan cannot propose monthly payments beyond 60 months.

                                                                   Section 2. Claims and Expenses

2.01.    With the exception of any post-petition direct payments to be made by Debtor, the payments required by Sections 2.04, 2.05,
2.07, 2.08, 2.10 and 3.01 will not be made pursuant to this plan unless a timely proof of claim is filed by or on behalf of a creditor,
including a secured creditor.

2.02.     The proof of claim, not this plan or the schedules, shall determine the amount and classification of a claim unless the court's
order on a claim objection, valuation motion, lien avoidance motion, or adversary proceeding judgment affects the amount or
classification of a claim.

2.03.     Trustee's fees shall be paid pursuant to 28 U.S.C. §586(e). Compensation due a former chapter 7 trustee shall be paid pursuant
to 11 U.S.C. §1326(b)(3)(B). Debtor's attorney of record was paid $ 1,935.00 before the Chapter 13 case was filed. By separate
order or in accordance with applicable Guidelines, after confirmation, debtor's attorney shall be paid additional fees of
$ 6,715.00 through this plan at the rate of $ See Addendum per month until paid in full.

Secured Claims

2.04.    Class 1: All delinquent secured claims that are not modified by this plan. Class 1 claims are delinquent and other than the
curing of any arrears, are not modified by this plan. Debtor or a third party ( ) shall directly make all post-petition payments on Class
1 claims.

            a. Cure of arrears. Trustee shall pay in full all allowed pre-petition arrears on Class 1 claims.

            b. Application of payments. The arrearage payment may include interest. If the provision for interest is left blank, interest
               will not accrue. The arrearage payment must be applied to the arrears. If this plan provides for interest on arrears, the
               arrearage payment shall be applied first to such interest, then to arrears.

      Class 1 Creditor's Name/ Collateral                     Amount of Arrears Interest Rate on    Fixed Arrearage       Payment Start Date
                 Description                                                      Arrears (0%           Payment           (Start date will be a
                                                                                unless otherwise                         specific month during
                                                                                     stated)                                    the plan)
 1.               Assoc. of Apt Owners of                               $9,973.55           0.00%     $130.00 starting                   June 2019
                  Chateau Waikiki                                                                      June 2019 then
                  411 Hobron Lane, #3204                                                             $2,600.00 in July
                  Honolulu, HI 96815 (Proof                                                                      2022
                  of claim #6)
 2.               Bank of America                                      $48,757.36           0.00%            $3,150.00           November 2019
N.D. Cal. Model Chapter 13 Plan (August 1, 2013)
Software Copyright (c) 1996-2017 best Case LLC- www.bestcase.com                                                                 Best Case Bankruptcy

            Case: 17-31070                   Doc# 92-1             Filed: 03/07/19     Entered: 03/07/19 15:00:22            Page 2 of
                                                                                6
      Class 1 Creditor's Name/ Collateral                     Amount of Arrears Interest Rate on       Fixed Arrearage      Payment Start Date
                 Description                                                      Arrears (0%              Payment          (Start date will be a
                                                                                unless otherwise                           specific month during
                                                                                     stated)                                      the plan)
                  14 Coral Lane Foster City,
                  CA 94404 (Proof of claim
                  #2)
 3.               Wells Fargo Bank                                      $51,078.51            0.00%            $3,150.00               March 2021
                  14 Coral Lane Foster City,
                  CA 94404 (Proof of claim
                  #4)
 4.               CitiMortgage                                          $49,282.66            0.00%            $1,220.00                 June 2019
                  11 Hobron Lane, #3204
                  Honolulu, HI 96815 (Proof of
                  claim #7)

2.05.       Class 2: All secured claims that are modified by this plan.

                a.      Payment of claim. Trustee shall satisfy each Class 2 claim by paying the amount specified below as the monthly
                        payment. Subject to Section 2.05(c), Class 2 claims will be paid in full. The payment of a Class 2 claim shall not
                        include interest unless otherwise specified. If Debtor does not intend to satisfy a Class 2 claim by periodic payments,
                        Debtor shall check this box     and provide for this claim in Additional Provisions.

                b.      Adequate protection payments. Before confirmation, Trustee shall pay each allowed Class 2 claim secured by a
                        purchase money security interest in personal property an adequate protection payment as required by 11 U.S.C.
                        §1326(a)(1)(C). As required by 11 U.S.C. §1325(a)(5)(B)(iii), equal monthly payments must be no less than the
                        adequate protection payment.

                c.      Claim amount. The amount of a Class 2 claim is determined by applicable nonbankruptcy law. If applicable
                        bankruptcy law authorizes a debtor to reduce a secured claim, Debtor may reduce the claim to the value of the
                        collateral securing it by filing, serving, and prevailing on a motion or adversary proceeding to determine the value of
                        that collateral. If this plan proposes to reduce a claim based upon the value of collateral, Debtor shall file this motion
                        or adversary proceeding and have it decided before plan confirmation.

                d.      Lien retention. Each Class 2 creditor shall retain its existing lien as permitted under applicable bankruptcy law.

 Class 2 Creditor's Name/Collateral                             Purchase Money        Estimated            Interest         Monthly Payment
 Description                                                   Interest - Personal    Amount of        Rate (0% unless
 (No Reduction in Collateral Value)                                Property?            Claim          otherwise stated)
                                                                      Y/N

                  -NONE-


 Class 2 Creditor's Name/Collateral Description                            Reduced Value of               Interest          Monthly Payment
 (Reduction in Collateral Value)                                           Collateral                 Rate (0% unless
                                                                                                      otherwise stated)


2.06.    Class 3: All secured claims for which the collateral is being surrendered. Upon confirmation of this plan, the automatic
stay is modified to allow a Class 3 secured claim holder to exercise its rights against its collateral.

                              Class 3 Creditor's Name                                                 Collateral to be Surrendered
 1.                  Investors Funding                                                *As per adequate protection order (docket item 49)*
                                                                                      Creditor will receive relief from stay by August 2018 or
                                                                                      sooner against 11 Hobron Lane, #3204 Honolulu, HI 96815

2.07.   Class 4: All other non-delinquent secured claims. Class 4 claims are not delinquent and are not modified by this plan.
Debtor or a third party (   ) shall directly make all post-petition payments on Class 4 claims.

             Class 4 Creditor's Name/Collateral Description                                           Monthly Contract Installment
N.D. Cal. Model Chapter 13 Plan (August 1, 2013)
Software Copyright (c) 1996-2017 Best Case LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 17-31070                   Doc# 92-1              Filed: 03/07/19     Entered: 03/07/19 15:00:22            Page 3 of
                                                                                 6
             Class 4 Creditor's Name/Collateral Description                                         Monthly Contract Installment

          2.08.   The deed of trust with                             ("Creditor") encumbers real property located
at                         , securing a loan that is the subject of a loan modification application (the "Application"). The monthly
payment listed below represents the projected payment under the Application, and may not be the payment when the Application is
approved or denied. Notwithstanding Section 2.04, and except as otherwise provided in this plan, Trustee will not pay any pre-petition
arrears claimed by Creditor while the Application is proposed or pending.

            a.          If Creditor approves the Application, the monthly payment Debtor shall directly make will be the amount approved by
                        Creditor.

            b.          If the approved Application changes the amount of arrears that otherwise would be paid under Section 2.04, alters any
                        plan payment to be made to Trustee, or adversely affects the amount to be paid to claimants in Section 2.12, Debtor
                        shall file an amended plan reflecting such changes within 14 days of receipt of written notification of approval of the
                        Application.

            c.          If Creditor denies the Application, Debtor shall, within 14 days of receipt of written notification of denial of the
                        Application, file an amended plan providing for appropriate treatment of pre-petition and post-petition arrears or
                        surrender of the property.

            d.          If Debtor fails timely to file an amended plan, Debtor shall be deemed to be in material default under this plan and the
                        remedies described in Section 4.02 shall be available to Trustee or Creditor.

             Class 4 Creditor's Name/Collateral Description                               Monthly Contract               Monthly Modification
                                                                                            Installment                      Installment
                     -NONE-

2.09.     Secured claims not listed as Class 1, 2, 3, or 4 claims are not provided for by this plan, and Trustee shall not make any
disbursements on such claims. The failure to provide for a secured claim in one of these classes may be cause to terminate the automatic
stay as to that claim holder.

Unsecured Claims

2.10.     Class 5: Unsecured claims entitled to priority pursuant to 11 U.S.C. §507. Trustee shall pay in full Class 5 claims, whether
or not listed below, unless a claim holder agrees to accept less or 11 U.S.C. §1322(a)(4) is applicable. If 11 U.S.C. §1322(a)(4) applies,
the claim holder and the treatment of the claim shall be specified in the Additional Provisions. Notwithstanding any other provision in
this plan, Debtor shall directly pay all domestic support obligations and all loan payments to a retirement or thrift savings plan that are
due and payable post-petition, regardless of whether this plan is confirmed or a proof of claim is filed.

                              Class 5 Creditor's Name                                      Type of Priority            Estimated Claim Amount
 1.                  Internal Revenue Service (proof of claim #5)                                             Taxes                     1,636.67

2.11.   Class 6: Designated unsecured claims that will be paid in full even though all other nonpriority unsecured claims may
not be paid in full.

                        Class 6 Creditor's Name                                Reason for Special Treatment            Estimated Claim Amount
                     -NONE-

2.12.     Class 7: All other unsecured claims. These claims, including the unsecured portion of secured recourse claims not entitled to
priority, total approximately $6,902.74 (per filed claims). The funds remaining after disbursements have been made to pay all
administrative expense claims and other creditors provided for in this plan are to be distributed on a pro-rata basis to Class 7 claimants.
[select one of the following options:]
                 Percent Plan. Class 7 claimants will receive no less than     % of their allowed claims through this plan.

                 X    Pot Plan. Class 7 claimants are expected to receive             100.00   % of their allowed claims through this plan.

                                                    Section 3. Executory Contracts and Unexpired Leases

3.01.       Debtor assumes the executory contracts and unexpired leases listed below. Debtor shall directly make all post-petition
N.D. Cal. Model Chapter 13 Plan (August 1, 2013)
Software Copyright (c) 1996-2017 Best Case LLC - www.bestcase.com                                                                  Best Case Bankruptcy

            Case: 17-31070                   Doc# 92-1              Filed: 03/07/19     Entered: 03/07/19 15:00:22             Page 4 of
                                                                                 6
payments to the other party to the executory contract or unexpired lease. Unless a different treatment is required by 11 U.S.C.
§365(b)(1) and is set out in the Additional Provisions, Trustee shall pay in full all pre-petition defaults

 Name of Other Party to Executory                                   Description of     Regular Monthly      Pre-petition   Monthly Cure Payment
 Contract Unexpired Lease                                           Contract/Lease     Payment                Default
                  -NONE-

3.02.     Any executory contract or unexpired lease not listed in the table above is rejected. A proof of claim for any rejection damages
shall be filed by the later of the claims bar date or thirty days after confirmation of this plan. Upon confirmation of this plan, the
automatic stay is modified to allow the nondebtor party to a rejected, unexpired lease to obtain possession of leased property, to dispose
of it under applicable law, and to exercise its rights against any nondebtor in the event of a default under applicable law or contract.

                                                                    Section 4. Miscellaneous Provisions

4.01.       Vesting of property. Property of the estate will revest in Debtor upon confirmation.

If Debtor does not want the property to revest, Debtor must check the following box:                      SHALL NOT REVEST.

If the property of the estate does not revest in Debtor, Trustee is not required to file income tax returns for the estate, insure any estate
property or make any of Debtor's ongoing, regular post-petition debt payments with the exception of monthly cure payments otherwise
required by this plan. Upon completion of this plan, all property shall revest in Debtor.

Notwithstanding the revesting of property in Debtor, the court will retain its supervisory role post-confirmation to enforce Fed. R. Bankr.
P. 3002.1 and provide any other relief necessary to effectuate this plan and the orderly administration of this case.

After the property revests in Debtor, Debtor may sell, refinance or execute a loan modification regarding real or personal property
without further order of the court with the approval of Trustee.

4.02.      Remedies upon default. If Debtor defaults under this plan or does not complete this plan within 60 months, Trustee, or any
other party in interest may request appropriate relief pursuant to Local Bankruptcy Rules. This relief may consist of, without limitation,
dismissal of the case, conversion of the case to chapter 7, or relief from the automatic stay to pursue rights against collateral. If the court
terminates the automatic stay to permit a Class 1 or 2 secured claim holder or a party to an executory contract or unexpired lease to
proceed against its collateral, unless the court orders otherwise, Trustee shall make no further payments on account of such secured
claim, executory contract or unexpired lease claim, and any portion of such secured claim not previously satisfied under this plan shall be
treated as a Class 3 claim. Any deficiency remaining after the creditor's disposition of its collateral for which Debtor has personal
liability shall be treated as a Class 7 claim subject to the timely filing of a proof of claim.

4.03 Impermissible Provisions. Notwithstanding any other term in this plan, Debtor does not seek through the confirmation and
completion of this plan either a determination of the dischargeability of any debt or the discharge of any debt that is non-dischargeable as
a matter of law in a Chapter 13 case under 11 U.S.C. §1328.

                                                                      Section 5. Additional Provisions

This plan is the court's standard plan form. Other than to insert text into designated spaces, expand tables to include additional claims, or
change the title to indicate the date of the plan or that the plan is a modified plan, the preprinted text of this form has not been altered. If
there is an alteration, it will be given no effect. The signatures below are certifications that the standard plan form has not been altered.

Despite the foregoing, as long as consistent with the Bankruptcy Code, the Debtor may propose additional provisions that modify the
preprinted text. All additional provisions shall be on a separate piece of paper appended at the end of this plan. Each additional
provision shall be identified by a section number beginning with section 5.01and indicate which section(s) of the standard plan form
have been modified or affected.

Additional Provisions [choose one] are                      are not       appended to this plan.


 Dated:            March 7, 2019                                     /s/ Timothy James Neher
                                                                     Timothy James Neher
                                                                     Debtor


N.D. Cal. Model Chapter 13 Plan (August 1, 2013)
Software Copyright (c) 1996-2017 Best Case LLC - www.bestcase.com                                                                Best Case Bankruptcy

            Case: 17-31070                   Doc# 92-1                Filed: 03/07/19       Entered: 03/07/19 15:00:22        Page 5 of
                                                                                   6
                                                                    Debtor

 Dated:            March 7, 2019                                    /s/ Eddy Hsu
                                                                    Eddy Hsu 245390
                                                                    Debtor's Attorney

Section 5 – Addendums

1.01        Plan payments. To complete this plan, Debtor shall:
            a. Debtor has paid $3,600.00 as of February 2019. Debtor shall make payments of $1,500 per month for
               (8) months starting in March 2019. Then Debtor will step to $5,000.00 per month for the remainder of
               his plan


2.03. Trustee's fees shall be paid pursuant to 28 U.S.C. §586(e). Compensation due a former chapter 7 trustee
shall be paid pursuant to 11 U.S.C. §1326(b)(3)(B). Debtor's attorney of record was paid $ 1,935.00 before
the Chapter 13 case was filed. By separate order or in accordance with applicable Guidelines, after confirmation,
debtor's attorney shall be paid additional fees of $ 6,715.00 plus $400 for plan modification through this
plan at the rate as follows:

$3,240.00 has been paid as of February 2019. The remaining $3,475.00 shall be paid at the rate of $1,350.00
per month starting in March 2019 until paid in full.




N.D. Cal. Model Chapter 13 Plan (August 1, 2013)
Software Copyright (c) 1996-2017 Best Case LLC - www.bestcase.com                                                      Best Case Bankruptcy

            Case: 17-31070                   Doc# 92-1               Filed: 03/07/19    Entered: 03/07/19 15:00:22   Page 6 of
                                                                                  6
